BY THE COURT. If this had been a case of a plea to the jurisdiction, the evidence would have been sufficient to prove the allegation in the plea, that Holt was a citizen of Pennsylvania at the time the judgment was rendered. It is proved, that in July, 1800, he was living with his family, and keeping house on rented land in this state, and carrying on business as a merchant. In September, the bond states that he had been a resident of the state of Delaware, and of course that he was not then so. This is so strongly corroborative of the fact proved by the deposition, that we must consider that he continued an inhabitant and citizen of this state in December following, unless the contrary had been proved. Rule made absolute.